DECISION AND JUDGMENT ENTRY
This is an appeal from a judgment of the Wood County Court of Common Pleas which granted the motion to suppress of defendant-appellee Rodney E. Townsend.  From that judgment appellant the state of Ohio filed an appeal pursuant to R.C. 2945.67 and Crim.R. 12(J) and now raises the following assignment of error:
  "THE TRIAL COURT ERRED IN GRANTING RODNEY TOWNSEND'S MOTION TO SUPPRESS EVIDENCE BECAUSE THE SEARCH AND SEIZURE WERE CONDUCTED IN A CONSTITUTIONALLY PERMISSIBLE MANNER."
This court has fully and carefully reviewed the record and law which is applicable to the issues raised under this assignment of error and finds that the trial court's decision and judgment entry of December 6, 1999 is an appropriate and lawfully correct discussion of the facts and law involved in this dispute. We therefore adopt the trial court's decision and judgment entry (see Appendix A) and find appellant's sole assignment of error not well-taken.
On consideration whereof, the court finds that substantial justice has been done the party complaining and the judgment of the Wood County Court of Common Pleas is affirmed. Court costs of this appeal are assessed to appellant.
  ______________________ PIETRYKOWSKI, J.
Peter M. Handwork, J., Richard W. Knepper, P.J., JUDGES CONCUR.